AO 245B (CASDRev. 08113) Judgment in a Criminal Case
                                                                                                                            FI
                                          UNITED STATES DISTRICT C                                                           DEC l'l 2018
                                                SOUTHERN DISTRICT OF CALIFORN A                                       c'~Le:=RK:-:--uS-Dl-----J
                                                                                                                 SOUTHERN   i' STRICT COURT
                UNITED STATES OF AMERICA                                          JUDGMENT               AF           REM~~WCTOFCAl.JFOANIA
                                                                                                                                         OEP TV
                                     V.
                    LUKE NOEL WILSON (1)
                                                                                      Case Number:           lSCR2838-GPC

                                                                                  DEVIN JAI BURSTEIN
                                                                                  Defendant's Attorney
REGISTRA TION NO.                    51288298
IZI   Correction of Sentence on Remand (Fed, R, Com, p, 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

THE DEFENDANT:
IZl   was found guilty on count(s)         2 3 f th I d' t   t
      after a plea of not guilty 	          - 0    e n IC men
                                          ---------------------------------------------------------------------------------------------------------------------------
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
Title & Section                         Nature of Offense                                                                                     Number(s)
18 USC 22S2(a)(2)                       Distribution of Minors Engaged in Sexually Explicit Conduct                                                  2

18 USC 22S2(a)(4)(B) 	                  Possession of Matters Containing Images of Minors Engaged in                                                 3
                                        Sexually Explicit Conduct




     The defendant is sentenced as provided in pages 2 through                                6           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
D     The defendant has been found not guilty on count(s)

IZl   Count(s)      Remaining count 	                                                    dismissed on the motion of the United States.

IZl    Assessment: $200.00 ($100 per count)


       JVTA Assessment*:$5,000 - Waived
IZl    The Court finds the defendant indigent.
       "'Justice for Victims of Trafficking Act of2015, Pub, L No, 114-22.
IZl    Fine waived         IZI Forfeiture pursuant to order filed        2/8/2018 	                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                  December 19. 20] 8




                                                                                                                                            15CR2838-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                  LUKE NOEL WILSON (1) 	                                                 Judgment - Page 2 of6
CASE NUMBER:                15CR2838-GPC 


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 132 MONTHS ON EACH COUNT TO RUN CONCURRENTLY WITH CASE SD263466.




        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 l:gj   The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement in the Western Region (Southern California).




 o      The defendant is remanded to the custody of the United States Marshal.

 o	     The defendant shall surrender to the United States Marshal for this district:
            at 
 _ _ _ _ _ _ _ _ A.M.                      on ___________________________________
              as notified by the United States Marshal. 


        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
              on or before
        o     as notified by the United States Marshal.
        o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

        Defendant delivered on 	                                          to
                                   -------------------------                   ------------------------------
at ______________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                       By 	                 DEPUTY UNITED STATES MARSHAL



                                                                                                       15CR2838-GPC
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                    LUKE NOEL WILSON (1)                                                                          Judgment - Page 3 of6
    CASE NUMBER:                  15CR2838-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
10 YEARS ON EACH COUNT TO RUN CONCURRENTLY WITH CASE SD263466.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody ofthe Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future 

          substance abuse. (Check, if applicable.) 

          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et 

D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     I)    the defendant shall not leave the judicial district without the pennission ofthe court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training. or other acceptable 

           reasons;
     6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted pennission to do so by the probation officer;
     10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain view of the probation officer;
     11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
           with such notification requirement.



                                                                                                                                     15CR2838-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

DEFENDANT:            LUKE NOEL WILSON (1)                                                Judgment - Page 4 of 6
CASE NUMBER:          15CR2838-GPC

                              SPECIAL CONDITIONS OF SUPERVISION


   1. 	 Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts,
        any other electronic communications or data storage devices or media, and effects to search at any
        time, with or without a warrant, by any law enforcement or probation officer with reasonable
        suspicion concerning a violation of a condition of probation/supervised release or unlawful conduct,
        and otherwise in the lawful discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583
        (d)(3). Failure to submit to a search may be grounds for revocation; you shall warn any other
        residents that the premises may be subject to searches pursuant to this condition.
   2. 	 Consent to third party disclosure to any employer, potential employer, concerning any restrictions
        that are imposed by the court.
   3. 	 Not use or possess devices which can communicate data via modem or dedicated connection and
        may not have access to the Internet without prior approval from the court or the probation officer.
        The offender shall consent to the installation of systems that will enable the probation officer to
        monitor computer use on any computer owned or controlled by the offender. The offender shall pay
        for the cost of installation of the computer software.
   4. 	 Not associate with, or have any contact with any known sex offenders unless in an approved 

        treatment and/or counseling setting. 

   5. 	 Not initiate any contact (personal, electronic or otherwise) or associate with anyone known to be
        under the age of 18, unless in the presence of a supervising adult who is aware of the offender's
        deviant sexual behavior and nature of offense and conviction, unless approved in advance by the
        probation officer.
   6. 	 Not accept or commence employment or volunteer activity without prior approval of the probation
        officer, and employment should be subject to continuous review and assessment by the probation
        officer.
   7. 	 Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park,
        public swimming pool, arcade, daycare center, carnival, recreation venue, library and other places
        primarily frequented by persons under the age of 18, without prior approval of the probation officer.
   8. 	 Not knowingly possess or view any materials such as videos, magazines, photographs, computer
        images or other matter that depicts "sexually explicit conduct" involving children as defined by 18
        USC § 2256(2) and/or "actual sexually explicit conduct" involving adults as defined by 18 USC §
        2257(h)(1), and not patronize any place where such materials or entertainment are the primary
        material or entertainment available.
   9. 	 Complete a sex offender evaluation, which may include periodic psychological, physiological
        testing, and completion of the ABEL assessment, at the direction of the court or probation officer. If
        deemed necessary by the treatment provider, the offender shall participate and successfully
        complete an approved state-certified sex offender treatment program, including compliance with
        treatment requirements of the program. The Court authorizes the release of the presentence report,

                                                                                              lSCR2838-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:            LUKE NOEL WILSON (l)                                               Judgment - Page 5 of 6
CASE NUMBER:          15CR2838-GPC

       and available psychological evaluations to the treatment provider, as approved by the probation
       officer. The offender will allow reciprocal release of information between the probation officer and
       the treatment provider. The offender may also be required to contribute to the costs of services
       rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
       examinations may be used following completion of the formal treatment program as directed by the
       probation officer in order to monitor adherence to the goals and objectives of treatment and as a part
       of the containment model.
   10. Reside in a residence approved in advance by the probation officer, and any changes in residence
       shall be pre-approved by the probation officer.
   11. The defendant shall comply with the requirements of the Sex Offender Registration and Notification
       Act (42 USC § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons or any
       other state sex offender registration agency in which he resides, works or is a student, or was
       convicted of a qualifying offense.
   12. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United
       States illegally and report to the probation officer within 24 hours of any reentry to the United
       States; supervision waived upon deportation, exclusion, or voluntary departure.

       II




                                                                                             15CR2838-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

DEFENDANT:            LUKE NOEL WILSON (1)                                          Judgment - Page 6 of 6
CASE NUMBER:          l5CR2838-GPC

                                         RESTITUTION

The defendant shall pay restitution in the amount of - - - - - - - unto the United States of America.


See attached Restitution order.




                                                                                        lSCR2838-GPC
. .,.1


 1                                                                          FILED 

 2                                                                          DEC 1 92018
 3                                                                    ClERK us
                                                                  SOllTHeRN  . . DISTRICT ( " n••
                                                                            DISTRICT OF C"'VUALJRT
 4                                                                                             FORNIA
                                                                                              DEPUTY
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT 

 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10

11
12    UNITED STATES OF AMERICA                     Case No.: 15-CR-2838-GPC

13                                Plaintiff,       RESTITUTION ORDER
14
            vs.
15
16    LUKE NOEL WILSON,

17                             Defendant.
18

19          Upon consideration of the agreement of the parties' regarding restitution and the
20    files and records of this case and good cause appearing,
21          IT IS HEREBY ORDERED
22          1.     Pursuant to 18 U.S.C. §2559 and 18 U.S.C. §3663A that Defendant LUKE
23    NOEL WILSON (hereinafter "Defendant") shall pay restitution in the amount of $4,500
24    as a result of Defendant's conviction for violating 18 U.S.C. §2252(a)(4). Restitution shall
25    be paid to the following victims in the specified amounts, pro rata:
26                 a.    $1,500 to "Casseaopeia" of the "Lighthouse" series;
27                 b.    $1,500 to "Jane" of the "Cinder Block Blue" series; and
28
                                                   1
                                                                                              18-CR-2838-GPC
     1


 1                  c.    $1,500 to "Amy" of the "Misty" series.
 2         2.       Defendant shall make a bona fide effort to pay restitution in full as soon as
 3   practicable.
 4         3.       After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court
 5   finds that the Defendant does not have the ability to pay the restitution as set forth in the
 6   following payment schedule:
 7                  a.    During any period of incarceration, Defendant shall pay restitution
 8         through the Inmate Financial Responsibility Program at the rate of 50% of
 9         Defendant's income, or $25.00 per quarter, whichever is greater.
10                  b.    Upon release from custody, Defendant shall pay restitution at the rate
11         of at least $ 100.00 per month, subject to modification upon further agreement ofthe
12         parties or order of the Court.
13         4.       This payment schedule does not foreclose the United States from exercising
14   all legal actions, remedies, and process available to collect the restitution judgment,
15   including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(1 )(A).
16         5.       If payment has not already been made in full, interest will accrue on the
17   restitution amount in the manner prescribed by 18 U.S.C. §3612.
18         6.       Defendant shall forward all restitution payments, by bank or cashier's check
19   or money order payable to the "Clerk, U.S. District Court," to:
20              Clerk of the Court
                United States District Court
21
                 Southern District of California
22               333 West Broadway, Suite 420
                 San Diego, CA 92101
23
24   The bank or cashier's check or money order shall reference "Luke Noel Wilson" and "Case
25   No. 15cr2838." The Clerk of the Court shall distribute payments to "Casseaopeia," "Jane,"
26   and "Amy" at addresses to be provided to the Clerk's Office by the United States
27   Attorney's Office.
           7.    Until restitution has been paid, Defendant shall notify the Clerk of the Court
28
                                                   2
                                                                                      18-CR-2838-GPC
....    .
                                                  -
        1
            and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
        2   any change in Defendant's economic circumstances that might affect Defendant's ability
        3 to pay restitution no later than thirty days after the change occurs.
        4         8.    Until restitution has been paid, Defendant shall notify the Clerk of the Court
        5 and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
        6 any change in mailing or residence address, no later than thirty days after the change
        7   occurs.
        8
        9   IT IS SO ORDERED.
       10
            DATED: December 19,2018
       11

       12
                                                         HONORABLE GONZALO P. CURIEL
       13
                                                         United States District Judge
       14

       15
       16

       17

       18
       19

       20
       21

       22
       23
       24
       25
       26
       27
       28
                                                         3
                                                                                          18-CR-2838-GPC
